Ferguson, Judge
(dissenting):
I dissent.
The affidavits and other materials filed in this case indicate that the “request from the Staff Judge Advocate normally requests from 4 to 6 noncom-missioned officers in grade of E-7 or above.” The copies of orders appointing other courts-martial bear out the defense contention that nominations for court membership have systematically been limited to senior noncommis-sioned officers. For the reasons set forth in my separate opinion in United States v Crawford, 15 USCMA 31, 35 CMR 3, I disagree with the affirmance of accused’s conviction. I would reverse the decision of the board of review and order another trial before a properly constituted court-martial.